EXHIBIT 10.63.2


INSTRUMENT OF AMENDMENT FOR
PIEDMONT NATURAL GAS COMPANY, INC.
DEFINED CONTRIBUTION RESTORATION PLAN


THIS INSTRUMENT OF AMENDMENT (this "Instrument") is made and entered into
as of the 15th day of September, 2016, by PIEDMONT NATURAL GAS
COMPANY, INC., a North Carolina corporation (the "Company").


Statement of Purpose
The Company maintains the Piedmont Natural Gas Company, Inc. Defined
Contribution
Restoration Plan (the "Plan"). In connection with the closing of the merger of
Forest Subsidiary,
Inc., a wholly-owned subsidiary of Duke Energy Corporation, with and into the
Company in
accordance with the Agreement and Plan of Merger dated as of October 24, 2015
(the "Merger"),
the Company desires to amend the Plan to change certain provisions related to
the Piedmont
Natural Gas Benefits Plan Committee. In Section 6.1 of the Plan the Company has
reserved the
right to amend the Plan in whole or in part at any time.
NOW, THEREFORE, the Company does hereby declare that the Plan is amended to read
as follows:
1. Effective as of the closing of the Merger, Section 2.l(b)(8) is amended in
its entirety to read as follows:
"Committee means the Compensation Committee of the Board of Directors of Duke
Energy Corporation, or any delegate appointment by the Compensation Committee."
2. Except as expressly or by necessary implication amended hereby, the Plan
shall
continue in full force and effect.
IN WITNESS WHEREOF, the Company has caused this Instrument to be executed as of
the day and year first above written.


PIEDMONT NATURAL GAS COMP ANY, INC.




By: /s/ Kevin M. O’Hara
Kevin M. O’Hara











